2013 UT App 62
_________________________________________________________

               THE UTAH COURT OF APPEALS


                       GREG HOLLENBACH,

                            Petitioner,

                                 v.

         SALT LAKE CITY CIVIL SERVICE COMMISSION AND
                SALT LAKE CITY CORPORATION,

                            Respondent.

                       Per Curiam Decision
                        No. 20121073‐CA
                       Filed March 7, 2013

                Original Proceeding In This Court

           Marcus M. Mumford and Bret W. Rawson,
                   Attorneys for Petitioner
          Martha S. Stonebrook and J. Elizabeth Haws,
      Attorneys for Respondent Salt Lake City Corporation


            Before JUDGES ORME, THORNE, and ROTH.


PER CURIAM:

¶1     Greg Hollenbach seeks review of the Salt Lake City Civil
Service Commission’s December 13, 2012 discovery and pre‐
hearing order. This matter is before the court on Salt Lake City
Corporation’s motion for summary disposition based upon lack of
jurisdiction.1



1. Salt Lake City Corporation filed a motion to intervene indicating
that it is a party to the underlying proceeding and has an interest
in the outcome of the proceedings. This motion is granted.
       Hollenbach v. Salt Lake City Civil Service Commission


¶2      Utah Code section 10‐3‐1012.5 describes when a decision of
a civil service commission can be reviewed by this court. See Utah
Code Ann. § 10‐3‐1012.5 (LexisNexis 2012). Specifically, only a
“final action or order of the commission may be appealed.” Id. The
Utah Supreme Court has outlined a three‐part test to determine if
an agency action is final:

       (1) Has administrative decisionmaking reached a
       stage where judicial review will not disrupt the
       orderly process of adjudication?;

       (2) Have rights or obligations been determined or
       will legal consequences flow from the agency action?;
       and

       (3) Is the agency action, in whole or in part, not
       preliminary, preparatory, procedural, or intermedi‐
       ate with regard to subsequent agency action?

Union Pac. R.R. Co. v. State Tax Comm’n, 2000 UT 40, ¶ 16, 999 P.2d
17.

¶3      The December 13, 2012 order is not final. First, judicial
review of the discovery and “pre‐trial” order would certainly
disrupt the orderly process of adjudication. It would delay final
resolution of the proceeding. Second, no rights or obligations have
been determined by the Civil Service Commission, which merely
defined the scope of discovery and a procedure for the final
hearing. Finally, the order is clearly a preliminary, preparatory and
procedural order, which anticipates further action by the Civil
Service Commission. Therefore, the December 13, 2012 order is not
a final order. Accordingly, this court has no jurisdiction to review
the order. See Utah Code Ann. § 10‐3‐1012.5. When a court lacks
jurisdiction, it “retains only the authority to dismiss the action.”
Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App.
1989).




20121073‐CA                      2                 2013 UT App 62
       Hollenbach v. Salt Lake City Civil Service Commission


¶4    Accordingly, the petition for review is dismissed without
prejudice to the filing of a timely appeal from a final order.




20121073‐CA                     3                 2013 UT App 62